Citation Nr: 1032472	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the bilateral upper extremities, claimed as secondary to service-
connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

The issue of entitlement to service connection for 
ischemic heart disease has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   See October 2009 informal claim.  
Therefore, the Board does not have jurisdiction over that 
issue and it is referred to the AOJ for appropriate 
action.   


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently has 
peripheral neuropathy of the bilateral upper extremities that is 
due to any incident or event in active military service, 
including as secondary to any service-connected disability.  


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral upper extremities was not 
incurred in or aggravated by service, to include as secondary to 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2004, the Veteran filed a claim seeking service connection 
for peripheral neuropathy.  In an October 2004 rating decision, 
the RO denied service connection for peripheral neuropathy 
affecting the bilateral upper and lower extremities, noting that 
there was no medical evidence showing he had been diagnosed with 
chronic peripheral neuropathy that was related to his military 
service.  

The Veteran appealed the RO's determination and, while his claims 
were on appeal, evidence was received into the record which 
showed the Veteran had been diagnosed with peripheral neuropathy 
of the lower extremities, which medical professionals opined were 
likely due to his service-connected diabetes mellitus.  See 
December 2005 statement from Dr. C.D.; April 2007 VA examination 
report.  

Based upon this evidence, the RO issued a rating decision in 
August 2007 which granted service connection for peripheral 
neuropathy of the bilateral lower extremities, as secondary to 
service-connected diabetes mellitus.  The Veteran's claim of 
service connection for peripheral neuropathy affecting the 
bilateral upper extremities remained denied and the issue is now 
before the Board for adjudication.  

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  

Service connection is also warranted for a disability which is 
aggravated by, proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2009).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a part 
of the original disability.  See id.

While the Veteran has continued to pursue a claim seeking service 
connection for peripheral neuropathy affecting his bilateral 
upper extremities review of the evidentiary record reveals there 
is no competent evidence of record which shows he currently has a 
neurologic disability affecting his bilateral upper extremities.  
The first time the Veteran is shown to have a neurologic 
disability affecting his extremities was at the November 2003 VA 
Agent Orange Registry examination.  At that examination, 
objective examination revealed problems in the Veteran's legs and 
decreased sensation in his feet; however, there were no pertinent 
neurologic complaints or findings related to the Veteran's 
bilateral upper extremities reported at that time.  

In this regard, the Board finds probative that, in a subsequent 
statement, the Veteran asserted that the physicians who conducted 
the Agent Orange examination were aware of the severe burning in 
his feet, but he did not provide any indication as to any 
neurologic symptoms that were affecting his upper extremities at 
the time.  See February 2006 statement from the Veteran.  

In addition to the foregoing, the Board notes that the Veteran 
has been afforded two VA examinations in conjunction with this 
claim and neither examination revealed evidence of peripheral 
neuropathy affecting the Veteran's upper extremities.  The August 
2006 examination report reflects that the Veteran denied having 
any neurologic symptoms of any significant nature in his hands, 
and objective examination revealed normal sensation to light 
touch and vibration in his hands.  Likewise, the April 2007 VA 
examination report reveals the Veteran denied having any sensory 
abnormalities or weakness other than that affecting his lower 
legs and feet, and objective examination revealed intact 
sensation to vibration and pinprick in his upper extremities.  

In support of his claim, the Veteran submitted a December 2005 
statement from Dr. C.D., which states that the Veteran has severe 
peripheral neuropathy that is directly attributable to his 
diabetes mellitus.  While Dr. C.D.'s statement is considered 
competent medical evidence, the Board ascribes lessened probative 
value to his statement because Dr. C.D. did not indicate whether 
the Veteran's peripheral neuropathy affects his upper extremities 
and he has not provided treatment records or other clinical 
evidence which contains findings to support a competent diagnosis 
of peripheral neuropathy affecting the bilateral upper 
extremities.  

In sum, the Board finds the preponderance of the evidence is 
against a finding that the Veteran has a current diagnosis of 
peripheral neuropathy affecting his bilateral upper extremities.  
Without proof of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

The Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at any 
time during the claims process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, as 
noted, there is no competent lay or medical evidence of record 
which shows the Veteran has complained of, received treatment 
for, or been diagnosed with a neurologic disability affecting his 
bilateral upper extremities, including peripheral neuropathy, at 
any time since he was separated from service, outweighing the 
Veteran's claim.  

In this regard, while the Veteran may cite to problems with pain 
in his upper extremities, the Board finds that he is not medical 
qualified to diagnose himself with peripheral neuropathy of the 
upper extremities. 

Therefore, the Veteran's claim of service connection for 
peripheral neuropathy of the bilateral upper extremities must be 
denied, as the evidence fails to establish he has the claimed 
disability.  Because the preponderance of the evidence is against 
the Veteran's claim, there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2004 that fully addressed all 
required notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate his claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  The 
Board notes the RO also sent the Veteran a letter in March 2006 
informing him of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's service treatment records and all post-service 
treatment records identified by the Veteran, including all 
pertinent VA and private treatment records.  In this regard, it 
appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  In addition, the Veteran was also afforded VA 
examinations in August 2006 and April 2007.  It is therefore the 
Board's conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

Entitlement to service connection for peripheral neuropathy 
affecting the bilateral upper extremities is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


